EXHIBIT 10.2

DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FINANCING STATEMENT

(Santa Clara County, California)

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FINANCING
STATEMENT (this “Deed of Trust”), is executed as of May 16, 2007, to be
effective as of May 18, 2007, by SPANSION LLC, a Delaware limited liability
company, successor by merger to FASL LLC (“Grantor”), whose address for notice
hereunder is 915 DeGuigne Drive, P. O. Box 3453, Sunnyvale, California 94088, to
FIRST AMERICAN TITLE INSURANCE COMPANY, Trustee (hereinafter referred to in such
capacity as “Trustee”), whose address is 550 S. Hope Street, Suite 1950, Los
Angeles, California 90071, Attn: National Commercial Services, for the benefit
of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in
the capacity as Collateral Agent for the Noteholder Secured Parties (hereinafter
referred to as “Beneficiary”), whose address is 707 Wilshire Blvd., 17th Floor,
Los Angeles, CA 90017.

WITNESSETH:

ARTICLE 1.

Definitions

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Indenture. As used herein, the following terms shall have
the following meanings:

(a) Beneficiary: As defined in the first paragraph of this Deed of Trust.

(b) Grantor: As defined in the first paragraph of this Deed of Trust.

(c) Buildings: Any and all buildings, covered garages, utility sheds, workrooms,
air conditioning towers, open parking areas, structures and other improvements,
and any and all additions, alterations, betterments or appurtenances thereto,
now or at any time hereafter situated, placed or constructed upon the Land or
any part thereof.

(d) Credit Agreement: The Credit Agreement dated September 19. 2005 among the
financial institutions named therein, Bank of America, N.A., as Administrative
Agent, and Grantor.

(e) Event of Default: The phrase “Event of Default” shall have the meaning given
thereto in the Indenture.

(f) Fixtures: Those items now owned or hereafter acquired by Grantor that are
both (1) now or hereafter attached or affixed to or installed in any of the
Buildings or on the Land and (2) required in order for the Buildings to provide
an environment for the manufacturing of semiconductor wafers, including, without
limitation, water, utility gas, electrical, storm and sanitary sewer facilities
from the point of connection with the utility service providers’ service
delivery facilities, but excluding, without limitation, all materials, supplies,
equipment, apparatus and other items now owned or hereafter acquired by Grantor
and now or hereafter attached to, installed in or used in connection with
(temporarily or permanently) the semiconductor manufacturing tools and
automation distribution systems now or hereafter located in the



--------------------------------------------------------------------------------

Buildings; and provided, further that “Fixtures” shall expressly exclude all
said semiconductor manufacturing tools and automation distribution systems now
or hereafter located in the Buildings and all gas cabinets, electrical motor
generators and all chemical distribution systems to the tools and equipment they
serve.

(g) Holdings: Spansion Inc., a Delaware corporation.

(h) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the Rents or the ownership, use, occupancy or enjoyment thereof.

(i) Indenture: The Indenture dated May 18, 2007 among the Company, as Issuer of
the Notes, Holdings, the Subsidiary Grantors party thereto and Wells Fargo Bank,
N.A., as Trustee.

(j) Land: The real estate or interest therein described on Exhibit “A” attached
hereto, and all rights, titles and interests appurtenant thereto.

(k) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or oral, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property.

(l) Noteholder Documents: The Noteholder Documents defined in the Indenture
including, without limitation, the Indenture, this Deed of Trust, and all
Guaranties.

(m) Noteholder Secured Parties: The holders from time to time of the Notes, the
Trustee and the Beneficiary, together with their respective successors and
assigns.

(n) Material Adverse Effect: (i) A material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of Holdings and its respective
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Beneficiary or any Noteholder under any Noteholder Document, or
of the ability of any Grantor (as defined in the Security Agreement) to perform
its material obligations under any Noteholder Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Grantor (as defined in the Security Agreement) of any
Noteholder Document to which it is a party.

(o) Mortgaged Property: The Land, Buildings and Fixtures, together with:

(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest, if any, of Grantor in and to any streets, ways, alleys,
strips or gores of land adjoining the Land or any part thereof; and

 

2



--------------------------------------------------------------------------------

(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and

(iii) all of Grantor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Buildings or Fixtures, including but not limited to those for any vacation of,
or change of grade in, any streets affecting the Land or the Buildings and those
for municipal utility district or other utility costs incurred in connection
with the Land; and

(iv) all rights to utility availability applicable to the Land granted by any
city, municipal utility district or other governmental or quasi-governmental
authority.

As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all, or where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein, but shall exclude any Excluded Property (as defined in the Security
Agreement).

(p) Notes: The Senior Secured Floating Rate Notes due 2013 in the aggregate
original principal amount of $550,000,000.00.

(q) Obligations: The Obligations defined in the Indenture including, without
limitation, (i) the principal of, interest on and all other amounts, payments
and premiums due under or in connection with the Notes and the Indenture; and
(ii) any and all payment obligations, contingent or otherwise, whether now
existing or hereafter arising, of Grantor to Beneficiary or any Noteholder
Secured Party, or to any of their respective Affiliates or successors. The
scheduled maturity date of the Obligations is June 1, 2013.

(r) Other Obligations: Any and all of the covenants, warranties, representations
and other obligations (other than to repay the Obligations) made or undertaken
by Grantor, Guarantors or others to any Noteholder Secured Party or others as
set forth in the Noteholder Documents.

(s) Permitted Encumbrances: All liens or other encumbrances on the Mortgaged
Property to the extent permitted in the Indenture and/or shown in the final
title insurance commitment related to the Mortgaged Property in favor of
Beneficiary, including but not limited to the Subordinated Deed of Trust (as
herein defined).

(t) Rents: All of the rents, revenues, income, proceeds, profits, security and
other types of deposits, and other benefits paid or payable by parties to the
Leases other than Grantor for using, leasing, licensing, possessing, operating
from, residing in, selling or otherwise enjoying the Mortgaged Property.

(u) Security Agreement: That certain Pledge and Security Agreement dated as of
May 18, 2006 among the Company, Holdings, and each other Subsidiary of Holdings
identified on the signature pages thereof and Beneficiary, as trustee and
collateral agent for the Secured Parties.

(v) Subordinated Deed of Trust: That certain Deed of Trust, Assignment of Rents
and Financing Statements dated on or about the date hereof, executed by Grantor
to the trustee

 

3



--------------------------------------------------------------------------------

named therein in favor of Bank of America, N.A. affecting the Mortgaged
Property, to be recorded in the land records of Santa Clara County, California
following the recordation of this Deed of Trust, and securing the obligations
under the Credit Agreement.

(w) Termination Date: The date on which the Notes mature or otherwise become due
and all Obligations (other than contingent indemnity obligations) thereunder are
paid in full.

(x) Utility Rights: Any and all rights of Grantor to utility availability
(including water, sanitary sewer, and drainage) applicable to the Land and
Buildings granted or to be granted by any utility, municipal utility district,
or any other Governmental Authority.

ARTICLE 2.

Grant

To secure the full and timely payment of the Obligations and the full and timely
performance and discharge of the Other Obligations, Grantor does GRANT, BARGAIN,
SELL and CONVEY, unto Trustee, in trust, with power of sale, the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, its successors and assigns forever, for the
benefit of Beneficiary, and Grantor does hereby bind itself, its successors and
assigns to warrant and forever defend the title to the Mortgaged Property unto
Trustee, for the benefit of Beneficiary, against every person whomsoever
lawfully claiming or to claim the same or any part thereof subject, however, to
the Permitted Encumbrances; provided, however, that if Grantor shall pay (or
cause to be paid) the Obligations as and when the same shall become due and
payable and shall have performed and discharged (or caused to be performed and
discharged) all Other Obligations required to be performed and discharged at the
time the Obligations are paid in full, then the Liens created by this Deed of
Trust shall terminate, otherwise same shall remain in full force and effect.

ARTICLE 3.

Affirmative Covenants

Grantor hereby unconditionally covenants and agrees with Beneficiary as follows:

3.1 First Lien Status: In connection herewith, Grantor has delivered that
certain Intercreditor Agreement pursuant to which the Subordinated Deed of Trust
has been subordinated to this Deed of Trust. In connection therewith, Grantor
will protect the first lien status of this Deed of Trust. Except for Permitted
Encumbrances, Grantor will not place, or permit to be placed, or otherwise
mortgage, hypothecate or encumber the Mortgaged Property with, any other Lien,
regardless of whether same is allegedly or expressly inferior to the Lien
created by this Deed of Trust, and, if any such Lien is asserted against the
Mortgaged Property, Grantor will promptly, and at its own cost and expense,
(a) pay the underlying claim in full or take such other action so as to cause
same to be released and (b) within five (5) days from the date Grantor obtains
knowledge that such Lien is so asserted, give Beneficiary notice of such Lien.
Such notice shall specify who is asserting such Lien and shall detail the origin
and nature of the underlying claim giving rise to such asserted Lien.

3.2 Repair: Grantor will keep the Mortgaged Property in first class order and
condition and will make all repairs, replacements, renewals, additions,
betterments, improvements and alterations thereof and thereto, interior and
exterior, structural and non-structural, ordinary and extraordinary, foreseen
and unforeseen, which are necessary or reasonably appropriate to keep same in
such order and condition. Grantor will also use its best efforts to prevent any
act or occurrence which might impair the

 

4



--------------------------------------------------------------------------------

value or usefulness of the Mortgaged Property for its intended usage. In
instances where repairs, replacements, renewals, additions, betterments,
improvements or alterations are required in and to the Mortgaged Property to
prevent loss, damage, waste or destruction thereof, Grantor shall proceed to
construct same, or cause same to be constructed.

3.3 [Intentionally Omitted]

3.4 [Intentionally Omitted]

3.5 Restoration Following Casualty: If any act or occurrence of any kind or
nature, ordinary or extraordinary, foreseen or unforeseen (including any
casualty for which insurance was not obtained or obtainable), shall result in
material damage to or loss or destruction of the Mortgaged Property, Grantor
will give notice thereof to Beneficiary and, subject to the terms and conditions
of the Noteholder Documents related to insurance matters, including, without
limitation, the application of proceeds of insurance, will promptly, at
Grantor’s sole cost and expense and regardless of whether the insurance proceeds
(if any) shall be sufficient for the purpose, commence and continue diligently
to completion to restore, repair, replace and rebuild the Mortgaged Property as
nearly as possible to its value, condition and character immediately prior to
such damage, loss or destruction.

3.6 Maintenance of Rights-of-Way, Easements, and Licenses: Grantor will
maintain, preserve and renew all rights-of-way, easements, grants, privileges,
licenses and franchises reasonably necessary for the use of the Mortgaged
Property from time to time and will not initiate, join in or consent to any
private restrictive covenant or other public or private restriction as to the
use of the Mortgaged Property if such action could reasonably be expected to
result in a material adverse effect on the usefulness or fair market value of
the Mortgaged Property.

3.7 Visits and Inspections: Grantor shall permit (i) representatives of any
Noteholder Secured Party, from time to time, as often as may be reasonably
requested, but only during normal business hours, to visit and inspect the
Mortgaged Property; provided that unless an Event of Default shall have occurred
and be continuing at the time of any such visit, such inspecting party shall
give the Grantor reasonable prior notice of any such inspection.

3.8 Execution of Leases: Grantor shall not permit any leases to be made of the
Mortgaged Property if such action could reasonably be expected to result in a
material adverse effect on the usefulness or fair market value of the Mortgaged
Property.

3.9 Environmental Indemnity: Grantor hereby agrees to jointly and severally
indemnify each Noteholder Secured Party harmless from and against any liability,
loss, damage, suit, action or proceeding suffered or incurred by any such Person
(including reasonable documented attorneys’ fees and legal expenses) with
respect to the Mortgaged Property directly or indirectly arising out of or under
all federal, state and local laws, rules, regulations, ordinances, orders and
consent decrees relating to health, safety and environmental matters
(“Environmental Laws”), or attributable to the use, generation, storage,
release, threatened release, discharge, disposal or presence of any pollutants,
flammables, explosives, petroleum (including crude oil) or any fraction thereof,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definition of toxic or hazardous substances, wastes, or materials under any
Environmental Law.

 

5



--------------------------------------------------------------------------------

ARTICLE 4.

Negative Covenants

Grantor hereby covenants and agrees with Beneficiary that, until the entire
Obligations shall have been paid in full and all of the Other Obligations shall
have been fully performed and discharged:

4.1 Use Violations: Grantor will not use, maintain, operate or occupy, or allow
the use, maintenance, operation or occupancy of, the Mortgaged Property in any
manner which (a) violates any Laws, (b) may be dangerous unless safeguarded as
required by all Laws or (c) constitutes a public or private nuisance, in each
case such as could reasonably be expected to have a Material Adverse Effect.

4.2 Waste: Grantor will not commit or permit any waste of the Mortgaged Property
such as could reasonably be expected to have a Material Adverse Effect.

ARTICLE 5.

[INTENTIONALLY OMITTED]

ARTICLE 6.

Remedies and Foreclosure

6.1 Remedies: If an Event of Default shall occur, Beneficiary may, at
Beneficiary’s election and by or through Trustee or otherwise, exercise any or
all of the following rights, remedies and recourses:

(a) Acceleration: Declare the Obligations to be immediately due and payable,
without notice of intent to accelerate, notice of acceleration or any further
notice, presentment, protest, demand or action of any nature whatsoever (each of
which hereby is expressly waived by Grantor), whereupon the same become
immediately due and payable.

(b) Entry on Mortgaged Property: Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books and records relating thereto. If
Grantor remains in possession of all or any part of the Mortgaged Property after
an Event of Default and without Beneficiary’s prior written consent thereto,
Beneficiary may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible detainer, trespass to
try title and writ of restitution. Nothing contained in the foregoing sentence
shall, however, be construed to impose any greater obligation or any
prerequisites to acquiring possession of the Mortgaged Property after an Event
of Default than would have existed in the absence of such sentence.

(c) Operation of Mortgaged Property: Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either by itself or by other
persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable).

(d) Foreclosure and Sale: Sell or offer for sale the Mortgaged Property, or any
interest or estate in the Mortgaged Property, in such portions, order and
parcels as Beneficiary

 

6



--------------------------------------------------------------------------------

may determine, with or without having first taken possession of same, to the
highest bidder for cash at public auction. Beneficiary and Trustee shall comply
with the requirements of applicable law with regard to any such sale, the timing
of such sale, the manner in which such sale shall be given, and the posting and
giving of notice of such sale in such manner and to such persons as may be
required thereunder. The affidavit of any person having knowledge of the facts
regarding such sale and the manner in which it was conducted shall be prima
facie evidence of such facts. At any such sale (i) it shall not be necessary for
Trustee to have physically present, or to have constructive possession of, the
Mortgaged Property (Grantor hereby covenanting and agreeing to deliver to
Trustee any portion of the Mortgaged Property not actually or constructively
possessed by Trustee immediately upon demand by Trustee) and the title to and
right of possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale, (ii) each instrument of conveyance executed by Trustee shall
contain a general warranty of title, binding upon Grantor, (iii) each and every
recital contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited therein,
including, without limitation, nonpayment of the Obligations, advertisement and
conduct of such sale in the manner provided herein and otherwise by law and
appointment of any successor Trustee hereunder, (iv) any and all prerequisites
to the validity thereof shall be conclusively presumed to have been performed,
(v) the receipt of Trustee or of such other party or officer making the sale
shall be a sufficient discharge to the purchaser or purchasers for his or their
purchase money and no such purchaser or purchasers, or his or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof, (vi) to the fullest extent permitted
by law, Grantor shall be completely and irrevocably divested of all of its
right, title, interest, claim and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against any and all other persons claiming or
to claim the property sold or any part thereof, by, through or under Grantor and
(vii) to the extent and under such circumstances as are permitted by law,
Beneficiary may be a purchaser at any such sale. Grantor hereby authorizes and
empowers Trustee to execute and deliver to any purchaser of any portion of or
interest in the Mortgaged Property a good and sufficient deed of conveyance
thereof with covenants of general warranty binding on Grantor and its successors
and assigns, as well as a bill of sale covering any Fixtures, with similar
covenants of general warranty. If at the time of sale, Grantor or any of its
successors or assigns are occupying all or any portion of the Mortgaged
Property, each and all shall immediately become the tenant of the purchaser at
such sale, which tenancy shall be terminable at will, at a reasonable rental per
day based upon the value of the Mortgaged Property, such rental to be due daily
to the purchaser. An action of forcible detainer shall lie if the tenant holds
over after such purchaser makes demand in writing for possession of the
Mortgaged Property.

(e) Deficiency. In the event the Mortgaged Property is sold at any foreclosure
sale hereunder, and the proceeds thereof are not sufficient to satisfy all of
the indebtedness secured hereby, then the holder of the indebtedness secured
hereby may bring an action seeking recovery of such deficiency. In such event,
Grantor may have the right to request that a determination of the fair market
value of the Mortgaged Property as of the date of the foreclosure sale be made.
Grantor and Beneficiary hereby agree that the following procedures shall be
utilized in such an event, to the extent the same are not prohibited by the
applicable law. In the event Grantor requests that the fair market value of the
Mortgaged Property as of the date of the foreclosure sale be ascertained for
purposes of determining the amount of any deficiency due after the sale of the
Mortgaged Property, the fair market value of the Mortgaged Property as of the
date of the foreclosure sale will be determined by an appraiser selected by
Beneficiary, unless objection to such appraiser is made by Grantor within three
(3) business days after receiving notice of the

 

7



--------------------------------------------------------------------------------

selection of such appraiser by Beneficiary. In the event Grantor objects to the
identity of the appraiser selected by Beneficiary, Grantor shall designate in
writing, within three (3) business days after its objection, an appraiser which
it finds satisfactory. The fair market value of the Mortgaged Property for
purposes of the deficiency action shall be the amount determined by the
agreement of such two appraisers. If such two appraisers are unable to agree on
the fair market value of the Mortgaged Property, the two appraisers shall,
within three (3) business days after failing to agree on such fair market value,
agree upon a third appraiser who shall conduct an appraisal of the Mortgaged
Property as of the date of the foreclosure sale, which appraisal shall be
conclusive and binding upon Grantor and Beneficiary as to the fair market value
of the Mortgaged Property as of the date of the foreclosure sale. All costs of
the appraiser selected by the Beneficiary shall be paid by Beneficiary, all
costs of the appraiser selected by Grantor shall be paid by Grantor and all
costs of the appraiser selected by the other two appraisers shall be split
evenly between Grantor and Beneficiary.

(f) Trustee or Receiver: Upon, or at any time after, commencement of foreclosure
of the Lien provided for herein or any legal proceedings hereunder, make
application to a court of competent jurisdiction as a matter of strict right and
without notice to Grantor or regard to the adequacy of the Mortgaged Property
for the repayment of the Obligations, for appointment of a receiver of the
Mortgaged Property and Grantor does hereby irrevocably consent to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Paragraph 6.8 hereinbelow. Beneficiary’s rights hereunder include its rights
under California Code of Civil Procedure Section 564, as amended from time to
time.

(g) Other: Exercise any and all other rights, remedies and recourses granted
under the Noteholder Documents (including without limitation those set forth in
Articles 7 and 9 hereinbelow) or now or hereafter existing in equity, at law, by
virtue of statute or otherwise.

6.2 Separate Sales and Installment Sales: The Mortgaged Property may be sold in
one or more parcels and in such manner and order as Trustee or Beneficiary (as
applicable), in his sole discretion, may elect, it being expressly understood
and agreed that the right of sale arising out of any Event of Default shall not
be exhausted by any one or more sales.

6.3 Remedies Cumulative, Concurrent and Nonexclusive: Beneficiary shall have all
rights, remedies and recourses granted in the Noteholder Documents and available
at law or equity (including specifically those granted by the Uniform Commercial
Code in effect and applicable to the Mortgaged Property, the Leases and the
Rents, or any portion thereof) and same (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor,
Guarantor or others obligated to repay amounts advanced pursuant to the
Indenture, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Beneficiary, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Grantor that the exercise or
failure to exercise any of same shall in no event be construed as a waiver or
release thereof or of any other right, remedy or recourse and (d) are intended
to be, and shall be, nonexclusive.

6.4 No Conditions Precedent to Exercise of Remedies: Neither Grantor, Guarantor
nor any other person hereafter obligated for payment of all or any part of the
Obligations or fulfillment of all or any of the Other Obligations shall be
relieved of such obligation by reason of (a) the failure of Trustee or
Beneficiary (as applicable) to comply with any request of Grantor, Guarantor or
of any other person so obligated to foreclose the lien of this Deed of Trust or
to enforce any provisions of the other Noteholder Documents, (b) the release,
regardless of consideration, of the Mortgaged Property or the addition of any

 

8



--------------------------------------------------------------------------------

other property to the Mortgaged Property, (c) any agreement or stipulation
between any subsequent owner of the Mortgaged Property and Beneficiary
extending, renewing, rearranging or in any other way modifying the terms of the
Noteholder Documents without first having obtained the consent of, given notice
to or paid any consideration to Grantor, Guarantor or such other person, and in
such event Grantor, Guarantor and all such other persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
Beneficiary or (d) by any other act or occurrence save and except the complete
payment of the Obligations and the complete fulfillment of all of the Other
Obligations.

6.5 Release of and Resort to Collateral: Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the Lien created in
or evidenced by this Deed of Trust or its status as a first and prior Lien on
Mortgaged Property. For payment of the Obligations, Beneficiary may resort to
any other security therefor held by Trustee in such order and manner as
Beneficiary may elect.

6.6 WAIVER OF REDEMPTION, NOTICE AND MARSHALLING OF ASSETS: TO THE FULLEST
EXTENT PERMITTED BY LAW, GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND RELEASES (A) ALL BENEFIT THAT MIGHT ACCRUE TO GRANTOR BY VIRTUE OF ANY
PRESENT OR FUTURE LAW EXEMPTING THE MORTGAGED PROPERTY FROM ATTACHMENT, LEVY OR
SALE ON EXECUTION OR PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY OF
EXECUTION, EXEMPTION FROM CIVIL PROCESS, REDEMPTION OR EXTENSION OF TIME FOR
PAYMENT, (B) ALL NOTICES OF ANY EVENT OF DEFAULT OR OF TRUSTEE’S ELECTION TO
EXERCISE OR HIS ACTUAL EXERCISE OF ANY RIGHT, REMEDY OR RECOURSE PROVIDED FOR
UNDER THE NOTEHOLDER DOCUMENTS AND (C) ANY RIGHT TO A MARSHALLING OF ASSETS OR A
SALE IN INVERSE ORDER OF ALIENATION.

6.7 Waiver of Statutory Rights: Grantor specifically waives any rights it may
have under California Civil Code Sections 2819 and 2822.

6.8 Discontinuance of Proceedings: In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under the Noteholder Documents
and shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Other Obligations, the Noteholder Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Beneficiary shall continue as if same had never been invoked.

6.9 Application of Proceeds: All cash proceeds received by Beneficiary in
respect of any sale of, collection from, or other realization upon all or any
part of the Mortgaged Property may, in the discretion of Beneficiary, be held,
to the extent permitted under applicable Law, by Beneficiary as additional
collateral security for all or any part of the Obligations, and/or then or at
any time thereafter shall be applied (after payment of (a) all costs and
expenses of taking possession of the Mortgaged Property and of holding, using,
leasing, repairing, improving and selling the same, including, without
limitation (i) trustees’ and receivers’ fees, (ii) court costs, (iii) attorneys’
and accountants’ fees, (iv) costs of advertisement, and (v) the payment of any
and all Impositions, Liens or other rights, titles or interests equal or
superior to the Lien of this Deed of Trust (except those to which the Mortgaged
Property has been sold subject to and without in any way implying Beneficiary’s
prior consent to the creation thereof), and (b) any amounts payable to
Beneficiary in its capacity as indenture trustee pursuant to the Indenture) in
whole or in part by Beneficiary for the ratable benefit of the Secured Parties
against all or any part of the Obligations of such Grantor in accordance with
the Indenture. Any surplus of such cash or cash proceeds held by Beneficiary and
remaining on the Termination Date shall be paid over to Grantor or to whomsoever
may be lawfully entitled to receive such surplus.

 

9



--------------------------------------------------------------------------------

6.10 Waiver of Security: In accordance with California Code of Civil Procedure
Section 726.5 as such Section may be amended from time to time, Beneficiary may
waive the security of this Deed of Trust as to any parcel of the Land that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section), and as to any personal property which is Mortgaged Property
attached to such parcel, and thereafter exercise against Grantor, to the extent
permitted by such Section 726.5, the rights and remedies of an unsecured
creditor, including reduction of Beneficiary’s claim against Grantor to
judgment, and any other rights and remedies permitted by law. In the event
Beneficiary elects, in accordance with California Code of Civil Procedure
Section 726.5 to waive all or part of the security of this Deed of Trust and
proceed against Grantor on an unsecured basis, the valuation of the real
property, the determination of the environmentally impaired status of such
security and any cause of action for a money judgment, shall, at the request of
Beneficiary, be referred to a referee in accordance with California Code of
Civil Procedure Section 638 et seq. Such referee shall be an M.A.I. appraiser
selected by Beneficiary and approved by Grantor, which approval shall not be
unreasonably withheld or delayed. The decision of such referee shall be binding
upon both Grantor and Beneficiary, and judgment upon the award rendered by such
referee shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645. Grantor
shall pay all reasonable costs and expenses incurred by Beneficiary in
connection with any proceeding under California Code of Civil Procedure
Section 726.5 as such Section may be amended from time to time.

6.11 Environmental Provisions: No limitations on Grantor’s personal liability
shall (i) limit Beneficiary’s right in accordance with California Code of Civil
Procedure Section 736, as such Section may be amended from time to time, to
recover any costs, expenses, liabilities or damages, including attorneys’ fees
and costs, incurred by Beneficiary and arising from any covenant, obligation,
liability, representation or warranty, or any indemnity agreement given to
Beneficiary, or any order, consent decree or settlement relating to the cleanup
of Hazardous Materials or any other “environmental provisions” (as defined in
such Section 736) relating to the Mortgaged Property or any portion thereof.

6.12 Notices: Grantor hereby request that a copy of any notice of default and
any notice of sale may be mailed to it at the address first set forth above or
at such other address or addresses as Borrower may designate pursuant to
Section 12.5 below.

ARTICLE 7.

Assignment of Rents

7.1 Assignment: To further secure the full and timely payment of the Obligations
and the full and timely performance of the Other Obligations, Grantor hereby
grants to Beneficiary a security interest in all the rights of the lessor and
the landlord, and all of Grantor’s other rights, titles and interests, in, to
and under the Leases, and all Rents that arise, accrue or are derived from the
Mortgaged Property, whether or not pursuant to the Leases.

7.2 Covenants: Grantor covenants with Beneficiary (i) to duly and punctually
observe, perform and comply with any and all of the representations, warranties,
covenants, agreements and obligations imposed upon the landlord in the Leases;
(ii) not to do or permit to be done anything to impair the security of any of
the Leases; (iii) that no rent reserved in any of the Leases has been or will be

 

10



--------------------------------------------------------------------------------

assigned, except as assigned hereby; (iv) not to collect any of the Rent
arising, accruing or to be derived from the Mortgaged Property more than thirty
(30) days in advance of the time when the same become due under the terms of
said Leases; (v) not to discount any future accruing Rents; (vi) to maintain
each of the Leases in full force and effect during the full term thereof;
(vii) to appear in and defend any action or proceeding arising under or in any
manner connected with any of the Leases or the representations, warranties,
covenants and agreements of the landlord thereunder or the other party or
parties thereto; (viii) not to execute or grant any other assignment of lease,
assignment of rents or security interest relating to the Leases, the Rents or
the Mortgaged Property or grant a security interest therein, except with prior
written consent of Beneficiary; (ix) to collaterally assign and transfer to
Beneficiary, at the request of Beneficiary, any specific Leases upon any
specific parts of the Mortgaged Property (said collateral assignment to be in
form acceptable to Beneficiary); (x) to execute and deliver, at the request of
Beneficiary, all such further assurances and assignments in the Mortgaged
Property as Beneficiary shall from time to time reasonably require; and (xi) if
requested by Beneficiary, to deliver to Beneficiary executed counterparts of all
Leases affecting the Mortgaged Property, regardless of whether such Leases were
or are executed before or after the date hereof.

7.3 Payments to Beneficiary: A demand on any tenant by Beneficiary for the
payment of Rent (which Beneficiary agrees shall not be made except upon and
during the continuance of an Event of Default) shall be sufficient to warrant
said tenant to make future payments of Rent to Beneficiary without the necessity
of any consent by Grantor.

7.4 Rights of Beneficiary Upon Default: Pursuant to the enforcement steps set
forth in California Civil Code Section 2938(c), upon or at any time during the
continuance of an Event of Default, Grantor shall deliver to Beneficiary all
amounts received by Grantor under the Leases and Beneficiary shall have the
right to apply all amounts it receives with respect to the Leases (regardless of
whether Beneficiary receives such amounts from Grantor, the tenants under the
Leases or otherwise) to the payment, in any order, of one or more of the
following: (a) the cost of all alterations, renovations, repairs and
replacements and expenses incident to taking and retaining possession of the
Mortgaged Property and the management and operation thereof, (b) all taxes,
charges, claims, assessments, water rents and any other liens and premiums for
insurance maintained with respect to the Mortgaged Property, with interest on
all such items, and (c) in the manner and to the items set forth in
Paragraph 6.8 hereof. Beneficiary may apply such amounts in such order of
priority as to any of such items as Beneficiary in its sole discretion may
determine, any statute, law, custom or use to the contrary notwithstanding.

7.5 Further Assurances; Power of Attorney: Grantor, upon Beneficiary’s request,
shall execute, acknowledge and deliver and/or file such further instruments and
do such further acts as may be reasonably necessary, desirable or proper to
effectuate the intent and purposes of this Article 7. For example only, if
Beneficiary desires to have the tenant under any particular Lease make payments
under such Lease directly to Beneficiary, then, at Beneficiary’s request,
Grantor shall join with Beneficiary in the execution and delivery of a letter to
such tenant notifying such tenant of Beneficiary’s interest in such Lease and
instructing such tenant to make all future payments under such Lease directly to
Beneficiary. Grantor does hereby irrevocably constitute Beneficiary and any
successor thereto, with the full power of substitution, as its true and lawful
attorney-in-fact and agent with full power and authority to act in its name,
place and stead in the execution, acknowledgment, swearing to, delivery, filing
and recording of any instrument or other document, or for the taking of any
other action which Beneficiary deems reasonably necessary, desirable or proper
to carry out more effectively the intent and purposes of this Article 7. The
power of attorney granted herein shall be deemed to be coupled with an interest,
shall be irrevocable, shall survive the dissolution, liquidation or other
termination of Grantor and shall be binding on all successors and assigns of
Grantor.

 

11



--------------------------------------------------------------------------------

7.6 Effect of Foreclosure: Any foreclosure of this Deed of Trust or any other
lien securing payment of the Obligations, or the execution and delivery of any
deed in lieu of any such foreclosure, shall not terminate any of the Leases, but
rather such Leases shall remain in full force and effect; provided, however, the
person or entity who acquires the Mortgaged Property (or any applicable portion
thereof) at such foreclosure sale or by deed in lieu of such foreclosure shall
have the right to terminate any or all of such Leases relating to the portion of
the Mortgaged Property so acquired by giving written notice thereof to the
applicable tenants within sixty (60) days after the date of such acquisition.

7.7 INDEMNITY: BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR
DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR
LIABILITY UNDER THE LEASES, OR UNDER OR BY REASON OF THIS DEED OF TRUST, AND
GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY BENEFICIARY FOR AND TO HOLD
BENEFICIARY HARMLESS OF AND FROM ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH IT
MAY OR MIGHT INCUR UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS
ARTICLE 7 AND OF AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE
ASSERTED AGAINST IT BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS
PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED
IN ANY OF THE LEASES OR THIS DEED OF TRUST, EXCEPT FOR THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF BENEFICIARY. SHOULD BENEFICIARY INCUR ANY SUCH LIABILITY,
LOSS OR DAMAGE UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS ARTICLE 7,
OR IN THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT THEREOF, INCLUDING
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE SECURED HEREBY, AND
GRANTOR SHALL REIMBURSE BENEFICIARY THEREFOR (WITH INTEREST THEREON AT THE
DEFAULT RATE) IMMEDIATELY UPON DEMAND.

ARTICLE 8.

Condemnation and Insurance

8.1 General: Immediately upon its obtaining knowledge of the institution or the
threatened institution of any proceeding for the condemnation of any material
portion of the Mortgaged Property, Grantor shall notify Beneficiary of such
fact. Grantor shall then file or defend its claim thereunder and prosecute same
with due diligence to its final disposition and shall cause any awards or
settlements to be paid over to Beneficiary for disposition and application to
the extent required under this Deed of Trust. Grantor may be the nominal party
in such proceeding but Beneficiary shall be entitled to participate in and to
control same and to be represented therein by counsel of its own choice, and
Grantor will deliver, or cause to be delivered, to Beneficiary such instruments
as may be requested by it from time to time to permit such participation. If the
Mortgaged Property is taken or diminished in value, or if a consent settlement
is entered, by or under threat of such proceeding, the award or settlement
payable to Grantor by virtue of its interest in the Mortgaged Property shall be,
and by these presents is, assigned, transferred and set over unto Beneficiary to
be held by it, in trust, subject to the Lien of this Deed of Trust, and
disbursed as follows:

(a) if (i) all of the Mortgaged Property is taken, (ii) so much of the Mortgaged
Property is taken, or the Mortgaged Property is so diminished in value, that the
remainder thereof cannot (in Beneficiary’s reasonable judgment) continue to be
operated profitably for the purpose for which it was being used immediately
prior to such taking or diminution, (iii) an Event of Default shall have
occurred, or (iv) the Mortgaged Property is partially taken or diminished in
value and (in Beneficiary’s judgment) need not be rebuilt, restored or repaired
in any manner, then in any such event the entirety of the sums so paid to
Beneficiary shall be applied by it as per Paragraph 8.2 hereinbelow; or

 

12



--------------------------------------------------------------------------------

(b) if (i) only a portion of the Mortgaged Property is taken and the portion
remaining can (in Beneficiary’s reasonable judgment), with rebuilding,
restoration or repair, be profitably operated for the purpose referred to in
Paragraph 8.1(a)(ii) hereinabove, (ii) none of the other facts recited in
Paragraph 8.1(a) hereinabove exists, (iii) Grantor shall deliver to Beneficiary
plans and specifications for such rebuilding, restoration or repair acceptable
to Beneficiary, which acceptance shall be evidenced by Beneficiary’s written
consent thereto, and (iv) Grantor shall thereafter commence the rebuilding,
restoration or repair and complete same, all in substantial accordance with the
plans and specifications and within twelve (12) months after the date of the
taking or diminution in value and shall otherwise comply with Paragraph 3.2
hereinabove, then such sums shall be paid to Grantor to reimburse Grantor for
money spent in the rebuilding, restoration or repair; otherwise same shall be
applied by Beneficiary as per Paragraph 8.2 hereinbelow.

8.2 Application of Proceeds: All proceeds received by Beneficiary with respect
to a taking or a diminution in value of the Mortgaged Property shall be applied
as provided in the Indenture and the Intercreditor Agreement.

8.3 Insurance: Grantor shall maintain, or cause to be maintained such policies
of insurance as are required by the Indenture or other Noteholder Documents.
Grantor shall maintain and pay for insurance upon all Mortgaged Property
covering property insurance covering such risks as are customarily covered by
similarly situated insureds. Grantor shall deliver to the Beneficiary
certificates evidencing insurance maintained, naming the Beneficiary as a loss
payee, assignee or additional insured, as appropriate, as its interest may
appear. Each policy of insurance or endorsement shall contain a clause requiring
the insurer to give not less than 10 days’ prior written notice to Beneficiary
in the event of cancellation of the policy for nonpayment of premium and not
less than 30 days’ prior written notice to Beneficiary in the event of
cancellation of the policy for any other reason whatsoever and a clause
specifying that the interest of Beneficiary shall not be impaired or invalidated
by any act or neglect of Grantor or by the occupation of the premises for
purposes more hazardous than are permitted by said policy. In addition, if at
any time the area in which any buildings or other improvements are located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), the
Grantor shall obtain flood insurance as required by and shall otherwise comply
with the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

ARTICLE 9.

Fixtures

9.1 Security Interest: This Deed of Trust (a) shall be construed as a deed of
trust on real property and (b) shall also constitute and serve as a “security
agreement” on the Fixtures within the meaning of, and shall constitute until the
grant of this Deed of Trust shall terminate as provided in Article 2
hereinabove, a first and prior security interest under, the California Uniform
Commercial Code, with respect to the Fixtures. To this end, Grantor does Grant,
Bargain, Convey, Assign, Transfer and Set Over, unto Beneficiary, a first and
prior security interest and all of Grantor’s right, title and interest in, to,
under and with respect to the Fixtures to secure the full and timely payment of
the Obligations and the full and timely performance and discharge of the Other
Obligations.

 

13



--------------------------------------------------------------------------------

9.2 Uniform Commercial Code Remedies: Beneficiary shall have all the rights,
remedies and recourses with respect to the Fixtures afforded to it by the
aforesaid Uniform Commercial Code in addition to, and not in limitation of, the
other rights, remedies and recourses afforded by the Noteholder Documents.

9.3 Fixture Filing: This Deed of Trust shall also constitute a “fixture filing”
for the purposes of the California Uniform Commerce Code. Information concerning
the security interest herein granted may be obtained at the addresses set forth
on the first page hereof. For purposes of the security interest herein granted,
the respective addresses of Debtor (Grantor) and Secured Party (Beneficiary) are
set forth in the opening recital of this Deed of Trust.

ARTICLE 10.

Concerning the Trustee

10.1 No Required Action: Trustee shall not be required to take any action toward
the execution and enforcement of the trust hereby created or to institute,
appear in or defend any action, suit or other proceeding in connection therewith
where in his opinion such action will be likely to involve him in expense or
liability, unless requested so to do by a written instrument signed by
Beneficiary and, if Trustee so requests, unless Trustee is tendered security and
indemnity satisfactory to him against any and all costs, expense and liability
arising therefrom. Trustee shall not be responsible for the execution,
acknowledgement or validity of the Noteholder Documents, or for the proper
authorization thereof, or for the sufficiency of the Lien purported to be
created hereby, and makes no representation in respect thereof or in respect of
the rights, remedies and recourses of Beneficiary.

10.2 Certain Rights: With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Noteholder Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel, (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys, (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder. Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property, except for Trustee’s or such person’s
gross negligence or bad faith. Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine. Trustee shall be entitled to reimbursement for expenses incurred by him
in the performance of his duties hereunder and to reasonable compensation for
such of his services hereunder as shall be rendered. Grantor will, from time to
time, pay the compensation due hereunder to Trustee and reimburse Trustee for,
and save him harmless against, any and all liability and expenses which may be
incurred by him in the performance of his duties, except for liability and
expenses incurred as a result of Trustee’s gross negligence or bad faith.

 

14



--------------------------------------------------------------------------------

10.3 Retention of Monies: All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other monies
(except to the extent required by law) and Trustee shall be under no liability
for interest on any monies received by him hereunder.

10.4 Successor Trustees: Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the aforenamed
Trustee. Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.

10.5 Perfection of Appointment: Should any deed, conveyance or instrument of any
nature be required from Grantor by any successor Trustee to more fully and
certainly vest in and confirm to such new Trustee such estates, rights, powers
and duties, then, upon request by such Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

10.6 Succession Instruments: Any new Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its or his
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and monies held by such Trustee to the successor Trustee so appointed
in its or his place.

10.7 No Representation by Trustee or Beneficiary: By accepting or approving
anything required to be observed, performed or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Noteholder Documents, including (but not
limited to) any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal or insurance policy,
neither Trustee nor Beneficiary shall be deemed to have warranted, consented to,
or affirmed the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty, consent or affirmation
with respect thereto by Trustee or Beneficiary.

ARTICLE 11.

State Law Provisions

11.1 Beneficiary Reimbursement: Any payments made, or funds expended or advanced
by Beneficiary pursuant to the provisions of any Noteholder Document, shall
(a) become a part of the Obligations, (b) bear interest at the rate applicable
to the Notes from the date such payments are made or funds expended or advanced,
(c) become due and payable by Grantor upon demand therefor by Beneficiary, and
(d) bear interest at the Default Rate from the date of such demand. Failure to
reimburse Beneficiary upon such demand shall constitute an Event of Default.

 

15



--------------------------------------------------------------------------------

11.2 Acceptance by Trustee: Trustee accepts this trust when this Deed of Trust,
duly executed and acknowledged, is made a public record as provided by law.

11.3 Waiver of Trial by Jury: Grantor hereby waives its rights to a trial by
jury as to any matter arising out of or concerning the subject matter of this
Deed of Trust.

11.4 Fees and Expenses: If Beneficiary becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Grantor, the Mortgaged Property or the title thereto or Beneficiary’s interest
under this Deed of Trust, or employs an attorney to collect any of the
Indebtedness or to enforce performance of the obligations, covenants and
agreements of the Noteholder Documents, Grantor shall reimburse Beneficiary for
all reasonable expenses, costs, charges and legal fees incurred by Beneficiary
(including, without limitation, the fees and expenses of experts and
consultants), whether or not suit be commenced, and the same shall be reimbursed
to Beneficiary in accordance with Subparagraph 11.1 hereof.

ARTICLE 12.

Miscellaneous

12.1 Beneficiary’s Right to Perform the Obligations: If Grantor shall fail,
refuse or neglect to make any payment or perform any act required by this Deed
of Trust then at any time thereafter, and without notice to or demand upon
Grantor and without waiving or releasing any other right, remedy or recourse
Beneficiary may have because of same, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, and shall have the right to enter upon the Land and into
the Buildings for such purpose and to take all such action thereon and with
respect to the Mortgaged Property, as it may deem necessary or appropriate. If
Beneficiary shall elect to pay any Imposition or other sums due with reference
to the Mortgaged Property, Beneficiary may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any payments to protect the security intended to be created
by this Deed of Trust, Beneficiary shall not be bound to inquire into the
validity of any apparent or threatened adverse title, lien, encumbrance, claim
or charge before making an advance for the purpose of preventing or removing the
same. GRANTOR SHALL INDEMNIFY BENEFICIARY FOR ALL LOSSES, EXPENSES, DAMAGE,
CLAIMS AND CAUSES OF ACTION, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED OR
ACCRUING BY REASON OF ANY ACTS PERFORMED BY BENEFICIARY PURSUANT TO THE
PROVISIONS OF THIS PARAGRAPH OR BY REASON OF ANY OTHER PROVISION IN THIS DEED OF
TRUST, EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY. All
sums paid by Beneficiary pursuant to this Paragraph, and all other sums expended
by Beneficiary to which it shall be entitled to be indemnified, together with
interest thereon at the maximum rate allowed by law from the date of such
payment or expenditure, shall be deemed made at the instance of Grantor, shall
constitute additions to the Obligations, shall be secured by the Liens created
by this Deed of Trust and shall be paid by Grantor to Beneficiary upon demand.
Interest under this Paragraph shall be computed at the Default Rate.

12.2 Survival of Other Obligations: Each and all of the Other Obligations shall
survive the execution and delivery of the Noteholder Documents, and the
consummation of the issuance of the Notes called for therein, and shall continue
in full force and effect until the Obligations shall have been paid in full.

 

16



--------------------------------------------------------------------------------

12.3 Further Assurances: Grantor, upon the request of Beneficiary, will execute,
acknowledge, deliver and record and/or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purpose of this Deed of Trust and to subject to the Liens hereof
any property intended by the terms hereof to be covered thereby, including
specifically but without limitation, any renewals, additions, substitutions,
replacements, betterments or appurtenances to the then Mortgaged Property.

12.4 Recording and Filing: Grantor will cause this Deed of Trust and all
amendments, modifications and supplements hereto and substitutions herefor to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Trustee or Beneficiary shall reasonably request, and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.

12.5 Notices: All notices or other communications required or permitted to be
given pursuant to this Deed of Trust shall be in writing and shall be considered
as properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee or by prepaid telegram. Notice so mailed shall
be effective upon its deposit. Notice given in any other manner shall be
effective only if and when received by the addressee. For purposes of notice,
the addresses of the parties shall be as set forth in and the opening recital of
this Deed of Trust; provided, however, that either party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by the giving of thirty (30) days’ notice to the other
party in the manner set forth hereinabove.

12.6 Compliance with Usury Laws: Notwithstanding anything to the contrary
contained in any Noteholder Document, the interest paid or agreed to be paid
under the Noteholder Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Noteholder
Secured Party shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied as required in the Noteholder Documents. In
determining whether the interest contracted for, charged, or received by any
Noteholder Secured Party exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

12.7 No Waiver: Any failure by Trustee or Beneficiary to insist, or any election
by Trustee or Beneficiary not to insist, upon strict performance by Grantor of
any of the terms, provisions or conditions of the Noteholder Documents shall not
be deemed to be a waiver of same or of any other terms, provision or condition
thereof and Trustee or Beneficiary shall have the right at any time or times
thereafter to insist upon strict performance by Grantor of any and all of such
terms, provisions and conditions.

12.8 [Intentionally Omitted]

12.9 Covenants Running with the Land: All Other Obligations contained in this
Deed of Trust are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property until this Deed of Trust is
released by Beneficiary.

12.10 Successors and Assigns: All of the terms of this Deed of Trust shall apply
to, be binding upon and inure to the benefit of the parties hereto, their
successors, assigns, heirs and legal representatives, and all other persons
claiming by, through or under them.

12.11 Severability: If any provision of this Deed of Trust or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither

 

17



--------------------------------------------------------------------------------

the remainder of this Deed of Trust in which such provision is contained nor the
application of such provision to other persons or circumstances shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

12.12 Modification: The Noteholder Documents contain the entire agreements
between the parties relating to the subject matter hereof and thereof and all
prior agreements relative thereto which are not contained herein or therein are
terminated. The Noteholder Documents may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted. Any alleged
amendment, revision, waiver, discharge, release or termination which is not so
documented shall not be effective as to any party.

12.13 Release: The Lien created by this Deed of Trust shall automatically
terminate and all rights to the Mortgaged Property of Grantor shall revert to
Grantor, (a) on the Termination Date, (b) upon any sale, transfer or other
disposition of the Mortgaged Property or portion thereof as permitted by the
Indenture with respect to the Mortgaged Property or portion thereof being sold,
transferred or disposed or (c) upon the occurrence of any other event under
which the Mortgaged Property or portion thereof shall be released pursuant to
the Indenture. Beneficiary will, at Grantor’s expense and without any
representations, warranties or recourse of any kind whatsoever, execute and
deliver to Grantor such documents as Grantor shall reasonably request to
evidence the foregoing release and/or reconveyance; provided, however, that
other than in the case of a release occurring on the Termination Date as
described in clause (a) above (i) at the time of such request and release, no
Default shall have occurred and be continuing and no Default will occur as a
result thereof, (ii) Grantor shall have delivered to Beneficiary, at least five
Business Days prior to the date of the proposed release, a written request for
release describing the item of Mortgaged Property and the terms of the sale,
lease, transfer or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Collateral Agent (which release shall be in form
and substance reasonably satisfactory to the Collateral Agent) and a certificate
of Grantor to the effect that the transaction is in compliance with the
Noteholder Documents (together with all other documents required be provided by
the Indenture) and as to such other matters as the Collateral Agent may
reasonably request and (iii) the Net Cash Proceeds to be applied in accordance
with the Indenture.

12.14 Applicable Law: This Deed of Trust shall be governed by and construed
according to the internal laws of the State of California from time to time in
effect, without giving affect to its choice of law principles.

12.15 Headings: The Article, Paragraph and Subparagraph entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Paragraphs or
Subparagraphs.

12.16 Gender and Plurals: In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural, and conversely.

12.17 Indenture: Reference is hereby made for all purposes to the Indenture. In
event of a conflict between the terms and provisions hereof and the Indenture,
this Deed of Trust shall govern.

12.18 Intercreditor Agreement: Reference is hereby made to that certain
Intercreditor Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), between BANK OF AMERICA, N.A., as the Administrative Agent for the
Revolving Credit Secured Parties, and WELLS FARGO BANK, NATIONAL

 

18



--------------------------------------------------------------------------------

ASSOCIATION, as Trustee and Collateral Agent for the Noteholder Secured Parties,
and acknowledged and agreed to by SPANSION LLC, SPANSION INC. and SPANSION
TECHNOLOGY, INC. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Deed of Trust, the terms of the
Intercreditor Agreement shall govern.

(Signature Page Follows)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this instrument to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

SPANSION LLC By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:   Chief Financial Officer

 

STATE OF NY   ) COUNTY OF NY   )

On May 16, 2007 before me, Huong Nguyen, personally appeared Dario Sacomani,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

/s/ Huong Nguyen

Notary Public in and for said State My Commission Expires: November 14, 2009

(seal)

AFTER RECORDING RETURN TO:

Real Estate Department

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

 

20